Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 1 of 14 PageID #: 31628




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

 A.O.A, et al.,                            )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )     Case No. 4:11 CV 44 CDP
                                           )
 IRA L. RENNERT, et al.,                   )
                                           )
       Defendants.                         )

                         MEMORANDUM AND ORDER

       I previously granted plaintiffs’ motion for sanctions based on defendants’

 failure to comply with previous court orders compelling production of documents.

 [ECF 837]. The reasons for the sanction award are set out in the original order and

 in my order denying defendants’ request for reconsideration [ECF 918].

 Defendants willfully and in bad faith failed to comply with my court orders; their

 form of document production made it extremely difficult for plaintiffs to determine

 what had and had not been produced. Their failure to comply with the orders

 caused delay and caused plaintiffs to incur unnecessary legal fees. The sanction

 that I imposed was that defendants must pay plaintiffs’ reasonable attorneys’ fees

 for bringing the motion for sanctions and for investigating defendants’ non-

 compliance with the discovery orders.
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 2 of 14 PageID #: 31629




        Plaintiffs sought $651,0121 as the amount of attorneys’ fees to which they

 believed they were entitled. Defendants responded that the fee award should be no

 greater than $36,021. This litigation is complex and has taken a very long time.

 Discovery has been extensive, at times contentious, and defendants have produced

 millions of pages of documents. After I granted the plaintiffs’ motion to compel,

 defendants produced more documents; the work plaintiffs had to do to know that

 documents required by the order were still missing was very time consuming. I

 was nevertheless surprised by the size of plaintiffs’ fee request, and then was more

 surprised by defendants’ arguments about what they thought would be a reasonable

 fee. I have carefully reviewed the parties’ briefs and submissions and will award

 sanctions in the amount of $429,260. This amount reflects some deductions for

 specific items and some reduction in the hourly rates of plaintiffs’ counsel.

 Although the total award is high, I believe that it reflects the reasonable attorneys’

 fees that were made necessary by defendants’ noncompliance with my order.

                                         Legal Standards

        The Federal Rules of Civil Procedure make an award of attorneys’ fees

 mandatory when, as here, a party fails to comply with an order to provide

 discovery. Rule 37(b)(2)(A) provides a list of more serious and potentially case-


 1
   In their reply brief [ECF 936] plaintiffs withdrew their claim for time spent by an IT consultant.
 I will deduct the full amount they initially sought for IT consulting, which is $3920. They also
 added fees for responding to defendants’ opposition, which is discussed later in the opinion.
                                                -2-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 3 of 14 PageID #: 31630




 dispositive sanctions a court may impose; subsection (b)(2)(C) then provides for

 attorneys’ fees:

       (C) Payment of Expenses. Instead of or in addition to the orders
       above, the court must order the disobedient party, the attorney
       advising that party, or both to pay the reasonable expenses, including
       attorney’s fees, caused by the failure, unless the failure was
       substantially justified or other circumstances make an award of
       expenses unjust.

  Rule 37(b)(2)(C), Fed. R. Civ. P.

        To determine the amount of a reasonable attorneys’ fee, courts employ the

 “lodestar” method where the starting point “is the number of hours reasonably

 expended on the litigation multiplied by a reasonable hourly rate.” Hensley v.

 Eckerhart, 461 U.S. 424, 433 (1983); Quigley v. Winter, 598 F.3d 938, 956-57 (8th

 Cir. 2010). Once that amount is determined, the court should consider other

 factors to determine whether to adjust the fee upward or downward. Hensley, 461

 U.S. at 434; see also City of Riverside v. Rivera, 477 U.S. 561, 568 n.3 (1986).

 The factors, based on Johnson v. Georgia Highway Express, Inc., 488 F.2d 714,

 717-19 (5th Cir. 1974), are: (1) the time and labor required; (2) the novelty and

 difficulty of the questions; (3) the skill requisite to perform the legal service

 properly; (4) the preclusion of employment by the attorney because of acceptance

 of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7)

 time limitations imposed by the client or circumstances; (8) amount involved and

 results obtained; (9) the attorneys’ experience, reputation, and ability; (10) the
                                           -3-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 4 of 14 PageID #: 31631




 “undesirability” of the case; (11) the nature and length of the professional

 relationship with the client; and (12) the awards in similar cases. See Hensley, 461

 U.S. at 429-30 n.3. In determining the amount of a fee award, the trial courts

 should not “become green-eyeshade accountants”; instead the goal “is to do rough

 justice, not to achieve auditing perfection.” Fox v. Vice, 563 U.S. 826, 838 (2011).

 This allows trial courts to use their experience and discretion and to use estimates

 in determining an appropriate fee. Id.

       Plaintiffs break their fee petition into five categories of work. For the

 discussion below I have combined some of those. I have also rounded some hours

 and dollar amounts in an attempt to simplify my analysis and application of the

 standards set out above.

       Failure to Produce Doe Run Resources’ pre-2006 General Ledgers

       Defendants are correct that my sanctions order did not impose sanctions for

 their failure to produce the pre-2006 general ledgers of defendant Doe Run

 Resources Corp. [ECF 837 at pp. 8-9]. Plaintiffs’ reply brief, while continuing to

 argue against this conclusion, provided estimates of the time spent on this issue.

 For the most part I am adopting plaintiffs’ suggestions, with some changes, and the

 appropriate deductions for this are reflected in the discussions below.

                    Investigation of Defendants’ Non-Compliance

       Not surprisingly, the time spent investigating the defendants’ non-

                                          -4-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 5 of 14 PageID #: 31632




 compliance with the discovery orders makes up one of the largest parts of

 plaintiffs’ fee submission. Plaintiffs seek $228,258.90 for investigation done

 before they filed the motion for sanctions and an additional $57,447 for work after

 they filed the motion. Defendants argue that much of this time was “ordinary-

 course document review” that plaintiffs would have had to do even if defendants

 had complied with the court orders.

       After my August 29, 2017 order granting the plaintiffs’ motion to compel

 and before plaintiffs filed the motion for sanctions, defendants made five different

 document productions: one on September 29, 2017; two in October; one in

 December; and one in January of 2018. Defendants made additional productions

 after plaintiffs filed the motion for sanctions. Plaintiffs’ counsel spent many hours

 reviewing those productions and communicating with defense counsel in attempts

 to resolve whether, in fact, the defense had complied with the order compelling

 production. It was not until January of 2018 that defendants told plaintiffs that

 they believed they had produced what the court had ordered in August. Even then,

 and even after plaintiffs filed the motion for sanctions, defendants made additional

 productions. It was also not until January of 2018 that defendants admitted to

 plaintiffs and to the court that they had made no attempt to comply with an order

 entered in 2014 overruling their boilerplate objection related to subsidiaries.

       In their reply brief, plaintiffs argued that their review of the documents

                                          -5-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 6 of 14 PageID #: 31633




 should not be reduced for anything related to the pre-2006 general ledger issue, but

 they provided exhibits showing the amount of time they spent “hounding”

 defendants that they believe is properly attributable to the pre-2006 general ledger

 issue. I have reviewed their exhibits and will reduce the totals for the categories of

 investigation and continued investigation of non-compliance for the following

 amounts related to the pre-2006 general ledger issue: 4 hours for attorneys with

 more than 25 years’ experience, and 4.5 hours for attorneys with 5 to 14 years’

 experience. 2

        As to the remaining hours claimed for this work, I have carefully reviewed

 the itemization provided by plaintiffs’ counsel. Although I have no doubt that they

 spent the hours listed, I nevertheless conclude that some of the time they spent

 provided benefit to the case regardless of the failure of defendants to comply with

 my order. Although I agree with plaintiffs that it was not “ordinary-course”

 document review, this review and the knowledge that plaintiffs obtained from

 doing it must have benefitted the plaintiffs’ litigation as a whole. I will therefore

 reduce the remaining overall time in this category by approximately 10%. That

 results in an additional deduction of 12 hours for attorneys with more than 25



 2
   Plaintiffs’ fee request contains different hourly rates for those attorneys with more than 25
 years’ experience (Kristine Kraft, Nelson Wolff, Jerry Schlichter) and those with 5-14 years’
 experience (Elizabeth Wilkins, Tara Roque, Megan McGlynn) and for the paralegals (Kathy
 Nickell, Reenee Gangopadhyay). For this reason, I will state the various hourly deductions using
 those categories.
                                              -6-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 7 of 14 PageID #: 31634




 years’ experience, 20 hours for attorneys with 5 to 14 years’ experience, and 12

 hours for paralegals.

        Therefore, in the categories related to plaintiffs’ investigation and continued

 investigation of defendants’ non-compliance (i.e., both before and after they filed

 the motion for sanctions), I will reduce the total hours claimed for attorneys with

 25 years or more of experience by 16 hours (resulting a sanction based on 103.1

 hours); for attorneys with 5 to 14 years’ experience, the claim is reduced by a total

 of 24.5 hours (resulting in a sanction based on 182.8 hours); and for paralegals, the

 claim is reduced by 12 hours (resulting in a sanction based on 106.5 hours).

              Research, Briefing, and Presenting the Motion for Sanctions

        Plaintiffs assert that their reasonable fee for researching and briefing the

 motion for sanctions is $78,446.40, based on 117.6 hours of work. 3 In addition,

 they seek compensation of $216,571.50, based on 323.8 hours, for preparing for

 and attending the hearing on the motion for sanctions. Defendants argue that the

 briefing time is excessive, particularly the time plaintiffs’ team spent preparing

 their reply brief, and that the argument preparation time was excessive. I conclude

 that all the claimed research and briefing time is reasonable, given the length and

 complexity of the briefs, so I will not reduce any of that time.

        I agree with defendants, however, that the preparation time for the hearing is

 3
  Plaintiffs’ original exhibit A-2 [ECF 875-3] actually sought $79,006.40 but that included the
 withdrawn claim for 3.2 hours of IT consulting (or $560), which I have not included.
                                               -7-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 8 of 14 PageID #: 31635




 more than was reasonably necessary. Attorney Wolff argued the motion at the

 March 6, 2018 hearing. He began recording preparation time on February 28;

 some of his time is attributed to conferences with attorneys Kraft and Wilkins, for

 which they also recorded time. Wolff did an excellent job arguing the motion, but

 I believe that either of the other lawyers—both of whom had more experience on

 the case itself—most likely would have done equally well and would not have

 required as much preparation time. I am sure plaintiffs had many reasons for

 choosing to have Wolff make the argument and I conclude that his involvement

 added value to the plaintiffs’ litigation of the motion, so I will not strike all of his

 time. Rather, because I believe it was not entirely reasonable under all the

 circumstances of the case, I will reduce the preparation time for each of the three

 lawyers by one-third for certain of the entries starting with February 28. I have not

 reduced all of the entries because some of the work and conferences, including

 things such as strategy discussions among counsel and final preparation, are

 appropriate without any reduction. This results in a reduction of 16 hours for

 attorneys with more than 25 years’ experience and 9 hours for attorneys with 5 to

 14 years’ experience.

       I will also reduce the hours related to the pre-2006 general ledger issue from

 the claim for briefing, preparing for, and presenting the sanctions argument. The

 reduction for the hearing is straightforward, as the hearing lasted four hours, and

                                           -8-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 9 of 14 PageID #: 31636




 approximately 1.4 hours of that time was attributable to this issue. 4 Plaintiffs’

 reply brief was not precise regarding the briefing and preparation time spent on this

 issue, but based on the statements made in the reply brief, my examination of the

 time records, and defendants’ objections, my reduction for pre-2006 general ledger

 work (including the 4.2 hours in total attorney-time at the hearing) is: 20 hours for

 attorneys with more than 25 years’ experience, 32 hours for attorneys with 5 to 14

 years’ experience, and 13 hours for paralegals.

        The total reductions for fees claimed for research, briefing, and presenting

 the motion for sanctions is therefore 36 hours for attorneys with more than 25

 years’ experience (resulting in a sanction award for 98.4 hours), 41 hours for

 attorneys with 5 to 14 years’ experience (resulting in a sanction based on 176.9

 hours), and 13 hours for paralegals (resulting in a sanction based on 76.1 hours).

                                   Preparation of Fee Petition

        Plaintiffs initially sought $69,728.20 for preparation of the fee petition,

 based on 96.8 hours of work. Their reply brief also added a claim for an additional

 63.2 hours of work (valued at $41,264.60) performed in responding to defendants’

 opposition to their fee petition [ECF 926-13]. An award of attorneys’ fees may

 appropriately include compensation of attorneys “for the time reasonably spent in

 establishing and negotiating his rightful claim to the fee.” Jones v. MacMillan

 4
   Plaintiffs’ reply brief suggested a reduction of 1.4 hours, but I will reduce the hours for each of
 the three lawyers by 1.4 hours, for a total reduction of 4.2 hours.
                                                 -9-
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 10 of 14 PageID #: 31637




  Bloedel Containers, Inc., 685 F2d 236, 239 (8th Cir. 1982); see also El-Tabech v.

  Clarke, 616 F.3d 834, 843 (8th Cir. 2010) (time spent preparing fee applications is

  generally compensable but claim was excessive).

        The hours listed by plaintiffs for preparing the fee petition were reasonably

  necessary under all the circumstances of this case, but there are also reasons why

  the hours should be reduced. Defendants argue that this was largely clerical work,

  which is not correct. It was necessary for a lawyer to analyze the time records and

  sort out those portions of time that were properly attributable to items covered by

  the sanctions award. But this was caused in part by plaintiffs’ law firm practice of

  recording numerous tasks performed on the case each day without reflecting a

  separate time entry for each issue or project. While this sort of “block billing” is

  the usual and customary practice of many contingency firms for the reasons argued

  by plaintiffs, its use increases the expense of preparing a fee request because it

  requires that a lawyer analyze the records to determine which should appropriately

  be charged to the issue for which fees are being sought. Additionally, because the

  initial fee petition and supplemental submission included time spent on the pre-

  2006 general ledger issue, a further reduction is appropriate.

        I will therefore deduct approximately 25% from the total of these claimed

  hours for both reasons discussed above. This results in reductions of 11 hours for

  attorneys with more than 25 years’ experience (resulting in sanctions based on 33.7

                                          - 10 -
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 11 of 14 PageID #: 31638




  hours), 25 hours for attorneys with 5 to 14 years’ experience (resulting in

  sanctions based on 76.5 hours), and 3 hours for paralegals (resulting in sanctions

  based on 10.8 hours).

                            Reasonableness of Hourly Rates

        Plaintiffs seek an hourly rate of $998 per hour for the attorneys with 25 or

  more years of experience (attorneys Schlichter, Kraft, and Nelson). The hourly

  rate is $612 per hour for attorneys with 5 to 14 years’ experience (attorneys

  Wilkins, Roque, and McGlynn). They seek $309 per hour for paralegals

  (Gangopadhyay and Nickell). Plaintiffs argue that these rates are reasonable

  because of their specialized expertise, because this case is national and

  international in scope, and because of the contingent nature of their engagement,

  which, of course, entails risks that an attorney paid by the hour does not have.

  They also have provided cases where they have been awarded these or comparable

  rates. Defendants argue that plaintiffs’ rates must be limited to those prevailing in

  St. Louis; they provide evidence from the 2017 Missouri Lawyers’ Weekly survey

  of hourly rates of attorneys in the St. Louis metropolitan area showing hourly rates

  much lower than those sought by plaintiffs here. Defendants argue that the rates

  should be lowered to $504 for lawyers with more than 25 years’ experience, to

  $269 for those with 5 to 14 years’ experience, and to $134 for paralegals.

        Although in most instances the reasonable hourly rate used by courts is the

                                          - 11 -
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 12 of 14 PageID #: 31639




  rate for similar work in the local community, higher hourly rates can be

  appropriate based on a national market or the expertise of the lawyers or the risks

  of the case. See Casey v. City of Cabool, Mo., 12 F.3d 799, 805 (8th Cir. 1993); In

  re RFC, 399 F. Supp. 3d 827, 846 (D. Minn. 2019); White v. McKinley, No. 05-

  0203-CV-W-NKL, 2009 WL 813372, at *7-8 (W.D. Mo. Mar. 26, 2009).

         I agree that some reduction in the hourly rate is appropriate. It is correct that

  the plaintiffs’ firm has a national reputation and that it has been awarded fees

  based on the rates sought here, but some of the cases they cite involved class-

  actions in which plaintiffs’ firm is among the leading firms in the country for the

  particular and complicated type of ERISA litigation in which those fees were

  awarded. That does not mean that the rates must be as limited as defendants urge,

  as they argue for unreasonably low rates. Although I did not require the

  defendants to tell the court what their fees were for this portion of the litigation, I

  certainly suspect that they may be higher than those sought here, given the

  involvement of multiple firms, including those based in much larger cities than St.

  Louis, and the defendants’ practice of using a large number of lawyers for

  everything.5 In determining what I believe is a reasonable rate, I have considered

  the case law argued by both sides as well as my own research, my own experience

  with both the local and national legal markets, and my experience with this case,

  5
   For example, as plaintiffs point out, plaintiffs brought three lawyers to the sanctions hearing
  while defendants brought more than twelve for the two groups of defendants.
                                                - 12 -
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 13 of 14 PageID #: 31640




  which involves extremely complex legal and factual issues that are both national

  and international in scope. I have also considered that this fee award is a sanction

  for defendants’ willful failure to comply with court orders and is not a traditional

  fee-shifting award to a prevailing party. I conclude that a reasonable hourly rate

  for the plaintiffs’ lawyers with more than 25 years’ experience is $750 per hour,

  for those with between 5 and 14 years’ experience is $500 per hour, and for the

  paralegals is $200 per hour.

                                       Conclusion

        As set out above, I conclude that plaintiffs are entitled to sanctions based on

  the following reasonable attorneys’ fees:

     • For investigating defendants’ non-compliance with the order compelling
       discovery:

        103.1 hours at $750 per hour = $77,325
        182.8 hours at $500 per hour = $91,400
        106.5 hours at $200 per hour = $21,300

     • For research and briefing, preparing for, and presenting the motion for
       sanctions:

        98.4 hours at $750 per hour = $73,800
        176.9 hours at $500 per hour = $88,450
        76.1 hours at $200 per hour = $15,220

     • For preparing the fee petition and response to defendants’ objections:

        33.7 hours at $750 per hour = $25,275
        76.5 hours at $500 per hour = $38,250
        10.8 hours at $200 per hour = $ 2,160

                                          - 13 -
Case: 4:11-cv-00044-CDP Doc. #: 1107 Filed: 05/18/20 Page: 14 of 14 PageID #: 31641




     • Reduced by $3920 for the withdrawn claim for the IT consultant.

        This results in a total sanction of $429,260.

        Although this is a very large sanction, the plaintiffs did the work, it is a

  reasonable lodestar amount, and they were required to do the work because

  defendants failed to comply with my order. Under Rule 37, this is an appropriate

  sanction for defendants’ conduct.

        Accordingly,

        IT IS HEREBY ORDERED that defendants must pay plaintiffs’ counsel

  their reasonable attorneys’ fees as required by the March 12, 2018 order [837] in

  the amount of $429,260. This obligation is joint and several among all defendants.




                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE


  Dated this 18th day of May, 2020.




                                          - 14 -
